UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2089


LAKHDEEP DEOL,

                    Plaintiff - Appellant,

             v.

GARY W. DEPRETA; DAWN M. DUROSS; DAVID B. LATOUR,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:17-cv-00671-LMB-MSN)


Submitted: April 24, 2018                                         Decided: May 30, 2018


Before NIEMEYER, TRAXLER, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lakhdeep Deol, Appellant Pro Se. Joon Hwang, LITTLER MENDELSON PC, McLean,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lakhdeep Deol appeals the district court’s order granting Defendants’ motion to

dismiss and dismissing his complaint for failure to state a claim. We have reviewed the

record and the parties’ informal briefs and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Deol v. Depreta, No. 1:17-cv-00671-

LMB-MSN (E.D. Va. Sept. 15, 2017). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                           2